Mr. Justice Shops delivered the opinion of the Court: Appellant insists that it was error in the City court to render a decree, under the remanding order of the Appellate Court, without rehearing the cause de novo. On the other hand, it is contended that the judgment of the Appellate Court was res judicata upon all the questions involved in the litigation, and that, by its order, nothing was left to be done by the City court except to carry into effect its instructions. When the judgment of an inferior court is reversed, and the cause remanded for other and further proceedings as to law and justice shall appertain,—that is, remanded generally,— the judgment of the appellate court is not a final judgment, from which an appeal or writ of error will lie to this court. (Buck v. Hamilton, 99 Ill. 507; Rogers v. Traver, 115 id. 113; International Bank v. Jenkins, 109 id. 219; Trustees of Schools v. Potter, 108 id. 433; Harris v. People, 138 id. 63; Sholty v. Sholty, 140 id. 81.) If, however, the judgment or order of the appellate court was such that no further proceding could be had in the trial court except to carry into effect the mandate of the appellate court, it is final, and an appeal to this court would be allowed by the 91st paragraph (sec. 90,) of the Practice act. Ball v. Schaffer, 112 Ill. 341; Englewood, etc. Railway Co. v. Chicago and Eastern Illinois Railroad Co. 117 id. 611. The Appellate Court can not sit to review its own decisions. If parties are dissatisfied with the determination there reached, the only mode of obtaining redress in that court is by petition for rehearing. In the absence of allowing such a petition, all final orders or judgments of the court are, as between the parties to the suit, res judicata, and binding upon them whenever they again arise in that court between the same parties, upon the same state of record. (Ward v. Johnson, 5 Bradw. 30; Oldershaw v. Knoles, 6 id. 325; Ogle v. Turpin, 8 id. 433.) This rule applies with equal force to the judgments and proceedings in this court on appeal or error. Mosher v. Norton, 100 Ill. 63; Village of Brooklyn v. Orthwein, 140 id. 620. In the case at bar the judgment of the City court was reversed as to a single item in the guardian’s account, as found by the special master, only, and the cause was remanded, with the specific direction to strike out that item, and the charges of interest thereon, in said report. Upon that appeal the entire report was before the court, and the errors assigned questioned the rulings of the City court in respect of each and all of said items, and in respect of the judgment or order entered by the City court upon the same. The order of the Appellate Court requiring the rejection of the item mentioned in nowise affected the order of the court in respect of other items of the account as reported. Where the items of administrator’s or guardian’s reports are based upon different transactions, the allowance or disallowance of the disconnected items are held to be independent orders of the court. (Curtis v. Brooks, 71 Ill. 127; Morgan, Admr. v. Morgan, 83 id. 196; Millard v. Harris, 119 id. 191.) The whole case being before the court upon that appeal, the reversal of the judgment, with the specific directions to the lower court, was tantamount to an affirmance of the residue of the order, independently of the statement of the court at the end of the order that it found “no other error in the record.” Upon remandment, the City court had no discretion as to the decree to be entered,—it must necessarily strike out the erroneous item and render its order for the balance. Upon the present appeal the Appellate Court, in affirming the judgment, treat the questions raised as res judicata, and, we think, correctly so treated them. Nothing having been left to be done by the trial court, after the remandment upon the former appeal, but to carry into effect the mandate of the Appellate Court, it necessarily follows that the judgment of Appellate Court was final, within the purview of the statute allowing appeals to this court, and the finding of that court remaining in full force and effect, was conclusive of the rights involved on that appeal and there decided, apd the same can not be called in question upon the second appeal or writ of error in the same case, upon the same record. (Hook v. Richeson, 115 Ill. 431; Elston v. Kennicott, 52 id. 272; Houghs. Harvey, 84 id. 308; Champaign County v. Reed, 106 id. 389.) There must be an end of litigation, and where a cause has been decided in the Appellate Court on appeal or writ of error, that court will not sit to review its former decision, in respect of matters that were, or might have been, assigned for error upon the récord then before the court. And where the decision of the Appellate Court is final, matters decided by it will not be re-examined in the same court on a subsequent writ of error brought on the same record. (Wabash, St. Louis and Pacific Railway Co. v. Peterson, 115 Ill. 597; Wadhams v. Gay, 83 id. 250; Hough v. Harvey, supra; Taylor v. Frew, 113 id. 358; Mix v. People, 122 id. 641.) All such matters are regarded as res judicata. (Mosher v. Norton, supra; Smythe v. Neff, 123 Ill. 310; Miller v. Spence, 131 id. 122.) And the second appeal ih the same ease, when the judgment for reversal and remandment on the first appeal covers the entire merits of the controversy, will bring before the court of review only the proceedings had in the cause subsequently to the remandment. (Walker v. Doan, 108 Ill. 236, and cases supra.) This follows necessarily from the fact that an appellate court is bound by its former final decisions and judgments upon the same record. C. W. Co. v. Sargeant, 40 Ill. App. 438; Field v. Brokaw, id. 371; Washburn and Moen Manf. Co. v. Chicago Galvanized Wire Fence Co. 119 Ill. 30; Sanders v. Peck, 131 id. 423. Although the judgment of the Appellate Court reversed the order of the City court; it is clear that all the matters then in controversy were adjudicated, and the effect of the specific direction was to require the City court, after striking out the erroneous item, to render judgment for the balance of its former judgment. The order of the Appellate Court would have been more formal had it so expressly directed, but it would have been no more certain if the order of the court had in express terms affirmed the items entering into the judgment or order of the City court after striking out the objectionable item. An appeal from the former judgment of the Appellate Court, or the prosecution of a writ of error therefrom, was open to appellant. None having been prosecuted, he can not now complain that the City court carried out the mandate of the Appellate Court. The Appellate Court being concluded, upon the last appeal, by its former final adjudication, we are likewise concluded upon the present appeal. It is clear, therefore, that the merits of the controversy are not before us on this appeal, but we have carefully looked into the same, and there is no reason apparent upon this record, if the merits were before us, for disturbing the former 'adjudication. The judgment of the Appellate Court will be affirmed. Judgment affirmed.